                                                             1 Thomas C. Hurrell, State Bar No. 119876
                                                               E-Mail: thurrell@hurrellcantrall.com                         JS-6
                                                             2 Farid Sharaby, State Bar No. 278259
                                                               E-Mail: fsharaby@hurrellcantrall.com
                                                             3 HURRELL CANTRALL LLP
                                                               300 South Grand Avenue, Suite 1300
                                                             4 Los Angeles, California 90071
                                                               Telephone: (213) 426-2000
                                                             5 Facsimile: (213) 426-2020
                                                             6
                                                             7 Attorneys for Defendants, SAMUEL ESTRADA, VICTOR TUNG, and AMELITA
                                                               ROSAL (erroneously sued as Rosal)
                                                             8
                                                             9
                                                            10                        UNITED STATES DISTRICT COURT
                                                            11         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                            12
                          LOS ANGELES, CALIFORNIA 90071
                             TELEPHONE (213) 426-2000




                                                            13 RONALD F. MARTINEZ,                          CASE NO. 2:17-cv-03208-JGB-AGR
                                                            14               Plaintiff,                     [Assigned to Judge Jesus G. Bernal,
                                                                                                            Courtroom “1”]
                                                            15         v.
                                                            16 SAMUEL C. ESTRADA, VICTOR                    ORDER RE STIPULATION OF
                                                               TUNG, ALAN G. SUYEHARA, AND                  VOLUNTARY DISMISSAL OF ALL
                                                            17 ROSAL,                                       PLAINTIFF’S CLAIMS AGAINST
                                                                                                            DEFENDANTS
                                                            18               Defendants.
                                                            19
                                                            20 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                            21         After full consideration of the parties’ stipulation for voluntary dismissal of
                                                            22 the claims of plaintiff RONALD F. MARTINEZ against defendants SAMUEL C.
                                                            23 ESTRADA, VICTOR TUNG, and AMELITA ROSAL with prejudice, and finding
                                                            24 good cause thereto, the Court hereby makes the following Order pursuant to Federal
                                                            25 Rules of Civil Procedure, Rule 41(a)(1):
                                                            26 / / /
                                                            27 / / /
                                                            28 / / /
                                                            1       1.    IT IS HEREBY ORDERED that the above-captioned action, Ronald F.
                                                            2 Martinez v. Samuel C. Estrada et al., Case No. 2:17-cv-03208-JGB-AGR, brought
                                                            3 by Plaintiff RONALD F. MARTINEZ against Defendants SAMUEL C. ESTRADA,
                                                            4 VICTOR TUNG, and AMELITA ROSAL is dismissed with prejudice.
                                                            5       2.    Each party shall bear its own costs and attorney’s fees.
                                                            6
                                                            7       IT IS SO ORDERED.
                                                            8
                                                            9 DATED: November 5, 2019
                                                            10
                                                            11
                                                                                                    HON. JESUS G. BERNAL
                                                            12
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                                                                    UNITED STATES DISTRICT JUDGE
                          LOS ANGELES, CALIFORNIA 90071




                                                            13
                             TELEPHONE (213) 426-2000




                                                            14
                                                            15
                                                            16
                                                            17
                                                            18
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                      -2-
